BRONSON LAW OFFICES, P.C.
COUNSEL FOR THE DEBTOR
480 Mamaroneck Ave.
Harrison, NY 10528
914-269-2530 (tel.)
888-908-6906 (Fax)
H. Bruce Bronson
hbbronson@bronsonlaw.net

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                     REPLY

ADELINE OLMER SANTIAGO                                     Case No.: 17-22226-(RDD)

                                Debtor,                    Chapter 11

-------------------------------------------------------x

DEBTOR’S LIMITED OBJECTION TO CREDITOR WILMINGTON SAVINGS
 FUND SOCIETY, FSB, d/b/a CHRISTIANA TRUST MOTION TO LIFT THE
AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(D)(1) AND (2) AS TO THE
   DEBTOR’S PROPERTY LOCATED AT 353 SLEEPY HOLLOW ROAD,
              BRIARCLIFF MANOR, NEW YORK 10510

        ADELINE OLMER SANTIAGO, the Debtor (the “Debtor”) by and through her

attorneys Bronson Law Offices, P.C. submit this limited objection to the motion of

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust (the “Secured Creditor”)

to lift the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and (2) (the “Motion”) as to

the Debtor’s property located at 353 Sleepy Hollow Road, Briarcliff Manor, New York

10510 (the “Property”).

                          INTRODUCTION AND BACKGROUND

    1. Debtor filed a voluntary petition for relief pursuant to chapter 11 of Title 11 of the

        United States Code (the “Bankruptcy Code”) on February 14, 2017 (the

        “Petition”).
2. Debtor has not made any payments on the mortgage since the filing of the

   Petition.

3. The Debtor has hired a real estate agent, Julia B. Fee/Sothebys (the “Real Estate

   Agent”), subject to Bankruptcy Court approval.

4. Debtor does not object to the stay being lifted; however, Debtor requests that the

   stay be lifted in 90 days in order to provide sufficient time for the Debtor to

   market the Property.

5. The Real Estate Agent will list the Property for $1,795,000 which is the

   maximum that the Real Estate Agent believes is reasonable given the market and

   the state of the Property.

6. The Real Estate Agent will keep a log of showings and will provide monthly

   reports (or more frequently) if requested.

7. The Debtor believes that the Real Estate Agent is one of the best realtors in

   Westchester County for high priced properties and that the Property will be

   widely marketed, and the best possible price obtained.

8. The Secured Creditor will likely receive funds sooner than if it foreclosed and

   marketed the Property.

9. Further, the price obtained for the Property is likely to be higher than it would be

   at an auction.

                                     CONCLUSION

10. Creditor’s motion to lift the automatic stay should be granted on a limited basis to

   be effective in 90 days from the date of the hearing on the Motion.




                                         2
       WHEREFORE, the Debtor respectfully requests that the court grant the Motion

subject to a 90-day abeyance.

       Dated: January 22, 2019
       Harrison, NY
                                                BRONSON LAW OFFICES, P.C.

                                                /s/: H. Bruce Bronson
                                                H. Bruce Bronson, Esq.




                                         3
